Title: Abigail Adams to Hannah Phillips Cushing, 9 March 1798
From: Adams, Abigail
To: Cushing, Hannah Phillips


        
          my dear Madam
          Philadelphia March 9th 1798
        
        I yesterday received your kind Letter of March 5th and congratulate you and the Judge upon your safe arrival at N york. I assure you I was under serious apprehensions for your safety when I found you gone; I had sent Betsy to your Lodgings to inquire after your Health, a few moments after you were gone. I did not know how to credit it when she returnd with the News— I will not say, you took French leave, because at present they are so much out of my good graces, that I cannot consent any one whom I love and esteem, Should be thought to immitate them in any thing, but I may say your going the day you did, was sudden and unexpected to me and many others of Your Friends. The Chief Justice I have seen since you left us, and engaged him to dine with us the next day, but he sent an apology as being too unwell. he is upon the whole better than when he came.
        At Length Dispatches have arrived from our envoys, but they bring us no comfort. insult is added to injury. mr Pinckney writes to his Brother, that they are most basely insulted and abused in the French papers and that they call him, [“]a Wretch sold to England” the Party in Congress who think themselves worthy companions for the Vermonter, will be very ready I suppose to bow their necks to any yoke sister France may chuse to put on— this observation is to you only. I wish I may be dissapointed, but by their deeds shall they be judged.
        I miss you very much, for the pleasure of your society & company was much more valuable to me, than any little attentions which it was in my power to offer you, could be to you. the President desires to be kindly rememberd to the Judge and to you. beds of Roses, have never been his Destiny to repose in the Thorns and thistles are too thick Sown in his path at Present, for the most Wary and cautious to tread secure from wound. the virtue spirit and Energy of the people will I hope aid and support him in every right and proper measure, and the Wisdom of the most high direct him to those measures. in times like the present, all Neutral ground should be abandoned, and those who are not for us, be considerd as against us—
        pray let me hear from you be assured it will always give pleasure to / Your affectionate / Friend
        
          A Adams—
        
      